Curia.

The judgment in the first suit is a final judgment, although no execution can issue, and of consequence the attachment in the original suit, if there was one, is lost by the review.
It would be absurd to suppose that the legislature intended to impair the rights of the parties. We must, therefore, consider the bond as good, nor does the provision of the statute appear to us unreasonable.
The using of different language in different sections of the statute, seems to have been the effect of accident or inattention, as the two cases supposed afford no ground for a distinction. Let judgment be entered for the plaintiff, (a)

Declaration adjudged good.


 [Bacon vs. Otis, 11 Mass. Rep. 407. -Ed.]